Citation Nr: 0826275	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  03-09 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for 
post-traumatic stress disorder (PTSD), for the time period 
from January 29, 2001 to October 31, 2003.

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD, for the time period from November 1, 
2003 to February 11, 2007.

3.  Entitlement to an initial disability rating in excess of 
70 percent for PTSD, for the time period beginning on 
February 12, 2007.

4.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease (DDD) of the back.

5.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
December 1993, including combat service in the Republic of 
Vietnam.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Columbia, South Carolina Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for: (1) PTSD, and assigned a 30 percent rating, effective 
January 29, 2001; and (2) degenerative disc disease (claimed 
as back), and assigned a 10 percent rating, effective January 
29, 2001.  The veteran perfected his appeal with regard to 
the initial disability ratings assigned for these conditions.

In August 2004, the Board remanded these issues to the RO, 
via the Appeals Management Center (AMC), for further 
development.

In a September 2007 rating decision, the AMC granted a 50 
percent rating for PTSD for the time period from November 1, 
2003 to February 11, 2007, and a 70 percent rating for PTSD 
for the time period beginning on February 12, 2007.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings").

Because the AMC did not assign the maximum disability rating 
possible for any time period, the appeal for a higher 
evaluation at each stage remains before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In a February 2008 Written Brief Presentation, the veteran's 
representative requested that the Board consider entitlement 
to TDIU based on the argument that the veteran's service-
connected back problems and PTSD "have presented a level of 
social and industrial impairment which have prevented gainful 
employment since he was fired from his job in 2001."

According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  Because the 
veteran, through his representative, contends that his 
unemployability is due solely to the increased rating issues 
on appeal (i.e., PTSD and DDD of the back), the Board 
concludes that it does have jurisdiction over the issue of 
the veteran's entitlement to TDIU.  Accordingly, that issue 
has been added to the current appeal, as listed on the title 
page.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) [a separate, formal claim is not required in cases 
where an informal claim for TDIU has been reasonably raised]; 
see also VAOPGCPREC 12-2001 (July 6, 2001) [further expansion 
on the concept of when an informal claim for TDIU has been 
submitted].

For reasons explained below, the issue of entitlement to TDIU 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.



FINDINGS OF FACT

1.  For the period from January 29, 2001 through July 7, 
2003, the veteran's clinical signs and manifestations of PTSD 
are productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
mild to moderate symptoms such as traumatic intrusive 
memories, sleep disturbances, occasional circumstantial 
speech, having few friends, preference for solitude, being 
easily distracted, brief periods of emotional distress, 
hyperarousal, irritability, quick-temperedness, mildly 
exaggerated startle response, trouble with organization and 
concentration, and avoidance of Vietnam topics and stimuli, 
with a GAF score of 53-60. 

2.  For the period beginning on July 8, 2003, the veteran's 
clinical signs and manifestations of PTSD are productive of 
occupational and social impairment with deficiencies in most 
areas, due to severe symptoms such as increased isolation, 
diminishing ability to cope, avoidance of crowds and 
situations with no perceived escape, impaired insight and 
judgment, sleep disturbances, lack of motivation and 
ambition, discomfort around people, vivid dreams and 
nightmares, anger, depression, anxiety, homicidal statements 
(toward his wife), loss of interest and diminished 
participation in activities, irritability, exaggerated 
startle response, hypervigilance, mood disturbances, being 
distracted, inability to concentrate, detachment and 
estrangement, impaired interpersonal functioning, panic 
attacks, lethargy, memory problems, and an unshaven and 
disheveled appearance, with a GAF score of 40-55.

3.  The veteran's back disability is characterized by 
degenerative disc disease and is manifested by low back pain 
and forward flexion that ranges between 90 and 105 degrees, 
with no evidence of trigger points, spasms or spinal stenosis 
of the lumbar spine, and is not productive of more than mild 
impairment.





CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
in excess of 30 percent for PTSD, for the period from January 
29, 2001, through July 7, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2007).

2.  Resolving all reasonable doubt in favor of the veteran, 
the schedular criteria for an initial rating of 70 percent, 
but no more, for PTSD have been met, for the period from July 
8, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).

3.  The schedular criteria for a disability rating in excess 
of 10 percent for DDD of the back have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5292, 
5293, 5295 (2003); DCs 5235-5243, 5293 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in April 2001, prior to the 
initial adjudication of his claims in the September 2001 
rating decision at issue.  An additional VCAA letter was sent 
to the veteran in August 2004.

The VCAA letters summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
September 2007 and November 2007, including as it relates to 
the downstream disability rating and effective date elements 
of his claims.

Moreover, it is well to observe that service connection for 
PTSD and DDD of the back has been established and initial 
ratings for these conditions have been assigned.  Thus, the 
veteran has been awarded the benefit sought, and such claims 
have been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that, after 
awarding the veteran service connection for PTSD and DDD of 
the back and assigning an initial disability rating for each 
of these conditions, he filed a notice of disagreement 
contesting the initial rating determinations.  See 73 Fed. 
Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. 
§ 3.159(b) to add subparagraph (3), which provides VA has no 
duty to provide section 5103 notice upon receipt of a notice 
of disagreement).  The RO furnished the veteran a Statement 
of the Case that addressed the initial ratings assigned for 
his PTSD and DDD of the back, included notice of the criteria 
for higher ratings for those conditions, and provided the 
veteran with further opportunity to identify and submit 
additional information and/or argument, which the veteran has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  Under these circumstances, VA 
fulfilled its obligation to advise and assist the veteran 
throughout the remainder of the administrative appeals 
process, and similarly accorded the veteran a fair 
opportunity to prosecute the appeal.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examination reports, and statements from 
the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - this practice 
is known as "staged ratings."  See id. at 126.



Entitlement to a higher initial disability rating for post-
traumatic stress disorder (PTSD).

Specific rating criteria

For the time period from January 29, 2001, through October 
31, 2003, the veteran's PTSD has been evaluated as 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).  For the time period from November 1, 2003, through 
February 11, 2007, the veteran's PTSD has been evaluated as 
50 percent disabling under Diagnostic Code 9411.  For the 
time period beginning on February 12, 2007, the veteran's 
PTSD has been evaluated as 70 percent disabling under 
Diagnostic Code 9411.

Diagnostic Code 9411 is governed by the General Rating 
Formula for Mental Disorders, set forth in 38 C.F.R. § 4.130, 
which provides the following levels of disability:

100 percent - Total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50 percent - Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

In addition to these rating criteria, Global Assessment of 
Functioning (GAF) scores are a scale rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  
GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally the person functions well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See DSM-IV, pp. 44-47; see also 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Analysis

Entitlement to a higher initial disability rating in excess 
of 30 percent for PTSD.

After a review of the medical evidence, the Board finds that 
the veteran's PTSD does not warrant an initial evaluation in 
excess of 30 percent at least for the period from January 29, 
2001 to July 7, 2003.  The pertinent medical evidence 
consists of VA examination reports dated in June 2001 and 
November 2002.

During his June 2001 VA PTSD examination, the veteran 
explained that, ever since he went to a reunion of Vietnam 
veterans in the summer of 2000, he has been bothered by 
traumatic memories of his time in Vietnam.  He reported sleep 
disturbances and said that his wife had urged him to seek 
psychological help.  At the time, he was working as a Reserve 
Officers' Training Corps (ROTC) instructor at a high school, 
but expressed his lack of motivation with the student 
population and revealed that he wanted to look for less 
stressful work once his contract expired.  His examination 
revealed occasional circumstantial speech.  The veteran was 
diagnosed with chronic PTSD with only moderate symptoms that 
were beginning to have a negative effect on his career and 
family life.  The veteran was assigned a GAF score of 53 with 
moderate difficulties in social and occupational areas.

During his November 2002 VA PTSD examination, it was noted 
that the veteran had been unemployed since June 2002, when 
his contract at the high school where he worked was not 
renewed, allegedly because he was too abrasive.  It was also 
noted that he was not currently seeking or pursuing another 
job.  The veteran revealed that he had few friends and 
preferred solitude, but he was active at home and spent time 
officiating at youth and high school sporting events.  He 
would begin projects at home but was easily distracted and 
worked inefficiently.  The veteran described intrusive 
memories about combat incidents in Vietnam and how such 
memories evoked brief periods of emotional distress.  His 
long history of sleep disturbances was noted.  Symptoms 
included hyperarousal, irritability, quick-temperedness, 
mildly exaggerated startle response, and trouble with 
organization and concentration.  He stated that, because he 
reexperiences combat incidents through intrusive memories, he 
tries to avoid Vietnam topics and stimuli.  The mental status 
examination revealed that the veteran was fully oriented, 
displayed a friendly affect and a somewhat playful manner, 
demonstrated a good sense of humor, and had high energy.  He 
did not express bizarre thoughts.  It was noted that he 
presently experienced mild to moderate PTSD.  The veteran was 
diagnosed with chronic, delayed onset PTSD and was assigned a 
GAF score of 60.

Based on the clinical signs and manifestations of the 
veteran's PTSD as described above, the Board finds that an 
evaluation in excess of 30 percent for the veteran's PTSD is 
not warranted for at least for period from January 29, 2001 
to July 7, 2003.  In addition to the clinical findings and 
information that pertain to the veteran's occupational and 
social functioning, the GAF scores of 53 and 60 are certainly 
not suggestive of the assignment of an evaluation higher than 
the current 30 percent evaluation.  In order to warrant an 
evaluation in excess of 30 percent under Diagnostic Code 
9411, the evidence must at least show that the veteran's PTSD 
is characterized by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  This 
type of symptomatology is not shown in the veteran's case for 
the applicable time period.

In summary, for the reasons and bases expressed above, the 
Board determines that a disability rating in excess of 30 
percent for PTSD is not warranted, at least for the period 
from January 29, 2001 to July 7, 2003.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied to that extent.

Entitlement to an initial disability rating in excess of 50 
percent for PTSD.

The Board finds that, after resolving all reasonable doubt in 
the veteran's favor, the veteran's disability picture more 
nearly approximates the criteria for a 70 percent evaluation, 
at least for period from July 8, 2003.  The pertinent medical 
evidence consists of a July 8, 2003 letter from a VA 
psychologist, VA progress notes dated from July 2003 to March 
2006, and VA examination reports dated in November 2003 and 
February 2007.

In a July 8, 2003 letter, VA psychologist L.C.H., Ph.D., 
reported that the veteran continued to attend a weekly 
support group for combat veterans with PTSD.  Dr. L.C.H. went 
on to state that several hospitalizations on PTSD would be 
necessary for the veteran, noting that the veteran continued 
to deny sad affect, isolate himself, and not participate in 
family functions.  Significantly, Dr. L.C.H. noted that the 
veteran's ability to cope continued to diminish and that he 
was not considered employable, with a prognosis for change 
being poor.

A July 2003 VA progress note reported that the veteran had 
chronic, severe PTSD with increasing severity of symptoms.  
His symptoms included increased isolation (preferring to sit 
alone on his porch at home), avoidance of crowds and 
situations with no perceived escape, and impaired insight and 
judgment.  It was also noted that he roamed his house 
beginning around 3:00am.  During the appointment, the veteran 
was sweating and uncomfortable.  He kept his back to the wall 
so that he could see the door.  The veteran was assigned a 
GAF score of 40.

A September 2003 VA progress note reported that the veteran 
had chronic, severe PTSD with a lack of motivation.  It was 
noted that he tolerated family trips but that he was not 
comfortable around people anymore.  While hunting used to be 
an enjoyable activity, the veteran reported that he was now 
unable to shoot any deer and that he just stared at them.  
The veteran was assigned a GAF score of 40.

During his November 2003 VA PTSD examination, the veteran's 
wife (who accompanied him to this examination) reported that 
the veteran had more problems currently than he did when he 
was seen by the same VA examiner in June 2001.  Such problems 
included increased sleep disturbance, vivid dreams and 
nightmares, anger, depression, and anxiety.  The veteran's 
wife noted that such problems led to the veteran's 
termination from his job.  To this end, the veteran produced 
a letter from the high school where he had been employed as 
evidence to show that his immediate employment termination 
had been strongly recommended.  The veteran's wife also 
stated that, in October 2003, the veteran had threatened to 
kill her.  The veteran was diagnosed with severe PTSD with 
some increase in symptoms with loss of career, homicidal 
statements, and marital discord.  The veteran was assigned a 
GAF score of 54 with retrogressive tendencies.

A November 2003 VA progress note reiterated the diagnosis of 
chronic, severe PTSD as well as symptoms of poor sleep, 
intrusive memories, and impaired insight and judgment.

A January 2004 VA progress note reiterated the veteran's poor 
sleep and heavy drinking problems, and noted that the veteran 
spent the day watching game shows to avoid war and election 
news.  He was assigned a GAF score of 55.

An April 2004 VA progress note reiterated the veteran's 
diagnosis of chronic, severe PTSD and reported such symptoms 
as decreased sleep and loss of interest in activities.  The 
veteran reported that he had not attended his classes in two 
weeks.  It was noted that the veteran saw a pattern of 
decline in functioning over the past month.  Significantly, 
it was noted that the veteran went to a home goods store the 
prior week but was unable to stay to make his purchase due to 
his level of discomfort.  Notably, the veteran was quite 
uncomfortable with the closed office door during his 
appointment.  The veteran was assigned a GAF score of 48.

A June 2004 VA progress note stated that the veteran had a 
lack of motivation for activities and that he experienced 
intrusive memories.  His insight and judgment were impaired.  
His diagnosis of chronic, severe PTSD was reiterated.

An August 2004 VA progress note stated that the veteran's 
symptoms of chronic, severe PTSD included anger, 
irritability, nightmares, exaggerated startle response, 
hypervigilance, mood disturbance, being distracted, inability 
to concentrate, detachment and estrangement, and diminished 
participation in positive events or activities.  He was 
assigned a GAF score of 55.

A November 2004 VA progress note stated that the veteran's 
symptoms included sleep disturbance, nightmares, exaggerated 
startle response, hypervigilance, impaired interpersonal 
functioning, avoidance of activities, increased anxiety, and 
panic attacks.  He was diagnosed with chronic, severe PTSD 
and assigned a GAF score of 48.

A January 2005 VA progress note reiterated the diagnosis of 
chronic, severe PTSD for the veteran.  The veteran reported 
heightened anxiety and the fact that he is more easily 
startled.  He was unable to sit still during his appointment 
and wanted to be left alone.  Significantly, it was noted 
that he had dropped out of his classes altogether.

A March 2005 VA progress note described the veteran as 
isolative and avoidant, and noted that he preferred to spend 
time alone with his dogs rather than interact with other 
people.  The veteran was assigned a GAF score of 50.

An April 2005 VA progress note reported that the veteran 
enjoyed the idea of having the house to himself while his 
wife was away.  In addition to nightmares, it was noted that 
the veteran was uncomfortable when he could not watch his 
surroundings.

A June 2005 VA progress note was significant in that it 
stated that the veteran had to leave his nephew's graduation 
because of his anxiety and fear that something would happen 
in the arena.  The same phenomenon occurred with his 
granddaughter's recital, although not to the same degree.

An August 2005 VA progress note stated that the veteran's 
symptoms included increased lethargy, avoidance of 
activities, and irritability.  It was noted that the veteran 
spent most of his days on the couch.

A September 2005 VA progress note reported that the veteran 
presented as unshaven and disheveled in appearance.  His 
insight and judgment were impaired and he continued to report 
intrusive memories.

A November 2005 VA progress note was significant in that it 
stated that the veteran had been staying in the woods since 
his wife's birthday earlier in the week because he did not 
want to face her and her anger.  He reported going to the 
woods just to get away from it all.  The veteran was assigned 
a GAF score of 40.

A January 2006 VA progress note reported that the veteran 
presented as unshaven and disheveled in appearance.  His 
insight and judgment were impaired and he continued to report 
intrusive memories and nightmares.

A March 2006 VA progress note stated that the veteran's 
symptoms included increased nightmares, intrusive thoughts, 
lack of ambition, frequent panic attacks, increased 
isolation, and memory problems.  It was noted that his 
symptoms remained relatively stagnant despite treatment.  He 
had started keeping a loaded gun in each room of his home.  
It was noted that he had not been able to work for several 
years and that he was not employable based on his current 
level of symptomatology.  He was assigned a GAF score of 40.

In considering the evidence described above, the veteran's 
clinical signs and manifestations of PTSD are consistent with 
occupational and social impairment with deficiencies in most 
areas, due to severe symptoms such as increased isolation, 
diminishing ability to cope, avoidance of crowds and 
situations with no perceived escape, impaired insight and 
judgment, sleep disturbances, lack of motivation and 
ambition, discomfort around people, vivid dreams and 
nightmares, anger, depression, anxiety, homicidal statements 
(toward his wife), loss of interest and diminished 
participation in activities, irritability, exaggerated 
startle response, hypervigilance, mood disturbances, being 
distracted, inability to concentrate, detachment and 
estrangement, impaired interpersonal functioning, panic 
attacks, lethargy, memory problems, and an unshaven and 
disheveled appearance, with a GAF score of 40-55.  Thus, 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's disability picture more nearly 
approximates the criteria for a higher 70 percent rating for 
PTSD, at least for the period from July 8, 2003.  
Accordingly, for the reasons and bases expressed above, an 
initial 70 percent rating is warranted for PTSD, for the 
period from July 8, 2003.  The benefit sought on appeal is 
granted to that extent.

However, a review of the medical evidence does not warrant an 
initial rating in excess of 70 percent for PTSD for the 
period from July 8, 2003.  In this context, the 
symptomatology to warrant a 100 percent evaluation under the 
criteria of Diagnostic Code 9411 is not shown in the 
veteran's case for this relevant time period.  The pertinent 
medical evidence for such time period does not show total 
occupational and social impairment.  Although the veteran was 
not working and termed to be unemployable, he maintained a 
relationship with his wife and other family members.  In 
addition, he continued to possess the ability to perform 
activities of daily living.

Moreover, during his February 12, 2007 VA mental disorders 
examination, the veteran acknowledged that his appearance had 
slipped and stated that he was happier being in the woods 
with his two dogs.  It was noted that he remains in the woods 
as much as possible.  He demonstrated his long-term memory by 
commenting on past VA examinations he has had with this same 
examiner.  The veteran reported that his marriage was 
deteriorating and that, because of his sleep issues, his wife 
does not sleep in the bedroom with him.  On a recent 
occasion, the veteran was scared and startled out of his 
solitude when he saw a plane coming over the horizon with its 
flashing lights.  He stated that he has one friend and that 
he does not go to church anymore.  He also reported that he 
enjoys the woods, his dogs, and firing his guns.  The veteran 
denied a history of violence and assaultiveness.  He said 
that he rarely has thoughts of suicide and no delusions or 
hallucinations.  Upon examination, the veteran was oriented, 
had good hygiene, and displayed good cognitive skills.  The 
examiner opined that the veteran is probably competent to 
handle his affairs in his own best interest.  The veteran was 
diagnosed with chronic and severe PTSD with severe symptoms.  
He was assigned a GAF score of 40, with major impairment in 
several areas such as work and family relations.  The 
examiner acknowledged that the veteran's possibility of 
finding gainful employment and retaining this employment is 
remote, if not nil.

Based on the clinical signs and manifestations of the 
veteran's PTSD as described above, the Board finds that an 
evaluation in excess of 70 percent for the veteran's PTSD is 
not warranted, at least for the time period from July 8, 
2003.  In addition to the clinical findings and information 
that pertain to the veteran's occupational and social 
functioning, the GAF score of 40 is not suggestive of the 
total occupational and social impairment required for a 100 
percent evaluation.  In order to warrant an evaluation in 
excess of 70 percent under Diagnostic Code 9411, the evidence 
must show that the veteran's PTSD is characterized by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  This type of 
symptomatology is not shown in the veteran's case for the 
applicable time period.

Based upon these findings, and following a full review of the 
record, the Board determines that the preponderance of the 
evidence is against a finding that the veteran's disability 
picture more nearly approximates the total occupational and 
social impairment required for a 100 percent evaluation for 
the time period from July 8, 2003.  See Fenderson, 12 Vet. 
App. at 125-26.  That is to say, the veteran's PTSD has been 
no more than 70 percent disabling during the period from July 
8, 2003.  The benefit sought on appeal is accordingly denied 
to that extent.





Entitlement to a higher initial disability rating for 
degenerative disc disease (DDD) of the back.

Specific rating criteria

The veteran's back disability has been rated under Diagnostic 
Code 5003, former Diagnostic Code 5292 (effective prior to 
September 26, 2003), former Diagnostic Code 5293 (effective 
prior to September 26, 2003), revised Diagnostic Code 5293 
(effective from September 26, 2003), and revised Diagnostic 
Code 5243 (effective from September 26, 2003), as 10 percent 
disabling.

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the criteria for rating disabilities 
of the spine.  Effective September 23, 2002, VA revised the 
criteria for rating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, 
VA revised the criteria for rating general diseases and 
injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Disabilities and injuries of the spine are currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  The revised provisions of Diagnostic Code 5293 
were also redesignated as Diagnostic Code 5243 for 
intervertebral disc syndrome, effective September 26, 2003.

The Board is required to consider the claim in light of both 
the former and revised schedular criteria to determine 
whether a higher initial disability rating is warranted for 
the veteran's back disability.  The General Counsel for VA 
has determined that the amended rating criteria, if favorable 
to the claim, can be applied only for the periods from and 
after the effective date of the regulatory change.  However, 
the veteran does get the benefit of having both the former 
and revised regulations considered for the period after the 
change was made.  See VAOPGCPREC 3-2000.  That guidance is 
consistent with longstanding statutory law, to the effect 
that an increase in benefits cannot be awarded earlier than 
the effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4,71a, Diagnostic Code 5003 (2003 & 2007); see also 
38 C.F.R. § 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) 
(citing Litchenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991)).

In the absence of limitation of motion, the disability is to 
be rated as follows: with x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.  
(2003 & 2007).  Note 1 states that the 20 percent and 10 
percent ratings based on x-ray findings, above, will not be 
combined with ratings based on limitation of motion.  Id.

Under former Diagnostic Code 5292, in effect prior to 
September 26, 2003, for limitation of motion of the lumbar 
spine, a 10 percent evaluation requires slight limitation of 
motion, a 20 percent evaluation requires moderate limitation 
of motion, and a 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, DC 5292 (2003).

Under the revised criteria, effective September 23, 2002, 
IVDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.26 
(combined rating tables) separate evaluations of chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002).

A 10 percent rating is assigned for incapacitating episodes 
having a total duration of at least one week, but less than 
two weeks, during the past 12 months.  A 20 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least two weeks, but less than four weeks, during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past 12 
months.  A maximum 60 percent rating is assigned for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Id.  See also 38 C.F.R. 
§ 4.71a, The Spine, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2007) (same 
effect)

Note 1 provides that, for the purposes of evaluations under 
DC 5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Compare, 67 Fed. Reg. 
54345 (Aug. 22, 2002), effective September 23, 2002, and 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
68 Fed. Reg. 51454 (Aug. 27, 2003), effective September 26, 
2003, [Diagnostic Code 5293 redesignated as 5243 and codified 
at 38 C.F.R. § 4,71a, The Spine, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode, 
Note (1) (2003 & 2007) (same effect)].

Note 2 provides that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002).

Under former DC 5295, in effect prior to September 26, 2003, 
lumbosacral strain is rated as 10 percent disabling when 
there is characteristic pain on motion and as 20 percent 
disabling when there is muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating requires that the 
lumbosacral strain be severe, with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral spine motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2003).

Under the revised criteria, effective September 26, 2003, a 
general rating formula for diseases and injuries of the spine 
provides that, with or without symptoms such as pain, 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, DCs 5235-5243 (2007).

Note (2): (See also Plate V) For VA compensation purposes, 
normal forward flexion the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 
5235-5243 (2007).

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's back disability does not warrant an evaluation 
in excess of 10 percent at any time since the effective date 
of service connection on January 29, 2001.  The pertinent 
medical evidence consists of VA examination reports dated in 
May 2001, November 2002, November 2003, and February 2007.

During his May 2001 VA general examination, the veteran's 
history of low back pain and DDD of L5 was noted.  He also 
reported pain at his left hip going down to the outside of 
the left leg to the foot.  Examination of his back revealed 
normal curvatures, no tenderness, forward flexion measuring 
105 degrees, and no problems with reflexes or motor strength.  
An accompanying May 2001 VA radiology report revealed 
scoliosis convexed to the left.  The veteran was diagnosed 
with DDD at L5, L4, L3.

During his November 2002 VA hypertension examination, the 
veteran complained of low back pain that lasted all day and 
everyday and that radiated to his left leg and ankle.  
However, there was no numbness or weakness in the leg, and no 
bowel or bladder incontinence was noted.  The veteran walked 
without a limp.  Examination of his low back revealed no 
tenderness, mild scoliosis, forward flexion measuring 90 
degrees, and no diminution with repetition.  Neurological 
tests produced normal results.  The veteran was diagnosed 
with DDD and osteoarthritis of the lumbar spine.

During his November 2003 VA hypertension examination, the 
veteran complained of low back pain that frequently radiated 
down both legs and sometimes with tingling in the left leg.  
He stated that these symptoms occur primarily after heavy 
lifting and have occurred approximately three to four times a 
year in recent years, often leading to bedrest for one to two 
days.  During such periods of pain, the veteran's range of 
motion decreases by about one-third.  He presented at the 
examination with normal gait and normal posture.  Examination 
of his back revealed forward flexion measuring 90 degrees and 
a combined range of motion measuring 200 degrees.  
Neurological tests produced normal results.  The veteran was 
diagnosed with degenerative joint disease with no physical 
findings of radiculopathy.

During his February 2007 VA joints examination, the veteran 
walked with a slight limp, but it was noted that this limp 
was not related to his back disability and that the act of 
walking was not limited by his back disability.  The veteran 
complained of low back pain but acknowledged that taking pain 
medications (Motrin and Celebrex) always helps his back pain.  
The pain was described as being in the lower thoracic region 
and that it occasionally radiates into the lumbar region 
and/or left buttock.  There was no paresthesias or weakness 
and no incapacitating episodes.  It was noted that the 
veteran had been unemployed since being terminated from a 
prior job years earlier for other reasons.  He reported an 
increase in pain occurring once or twice a month and lasting 
for most of the day of onset, but with no decrease in 
mobility or other function and no other flare-ups.  The 
veteran used no assistive devices for his back.  Examination 
revealed normal spine curvature, no palpable spasm, no 
apparent tenderness, forward flexion measuring 90 degrees 
(with pain beyond 75 degrees), and a combined range of motion 
measuring 230 degrees.  No neurological abnormalities were 
noted.  There was no objective evidence of pain, no 
functional loss due to pain, and no apparent weakened 
movement or incoordination.  Accompanying x-rays revealed 
mild spondylosis and discogenic disease L3/L4, L4/L5, L5/S1 
with sclerosis and spondylosis.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's back 
disability is not warranted at any time since the effective 
date of service connection on January 29, 2001, under former 
DCs 5292 and 5295, due to the medical evidence showing 
forward flexion that ranges between 90 and 105 degrees and no 
signs of trigger points, spasms or spinal stenosis of the 
lumbar spine, despite the veteran's complaints of low back 
pain.

Under the revised criteria of DC 5293 (effective September 
23, 2002) and under the criteria renumbered as DC 5243 
(effective September 26, 2003), an evaluation in excess of 10 
percent will be warranted for IVDS that manifests in 
incapacitating episodes having a total duration of at least 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 
5293 (September 23, 2002); 38 C.F.R. § 4.71a, DCs 5243 
(2007).  The medical evidence above shows that the veteran's 
condition did not manifest in any incapacitating episodes at 
any time.

Finally, under the revised criteria, effective September 26, 
2003, the general rating formula for diseases and injuries of 
the spine provides that, with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease, an evaluation in excess of 
10 percent will apply if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, if 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
DCs 5235-5243 (2007).  As noted above, the range of motion 
studies conducted by VA in May 2001, November 2002, November 
2003, and February 2007 will not support a higher evaluation 
under this criteria, nor is there evidence of muscle spasm or 
guarding that was severe enough to result in an abnormal gait 
or abnormal spinal contour.  While the Board acknowledges the 
findings of scoliosis shown in May 2001 and November 2002, it 
is significant that such scoliosis did not originate from 
severe muscle spasm or guarding.

With regard to Note (1) of 38 C.F.R. § 4.71a, DCs 5235-5243 
(2007), the Board acknowledges the veteran's complaints of 
radicular symptoms (consisting of pain that radiates down his 
left leg).  Significantly, however, neurological testing 
conducted during all of his VA examinations revealed no 
underlying neurological abnormalities.  Based on this 
evidence, the Board finds that the veteran has no 
neurological abnormalities that should be rated separately 
under Note (1) of the new rating criteria.  See 38 C.F.R. § 
4.71a, DCs 5235-5243 (2007).

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's back 
disability based on functional loss due to pain, weakness, 
and flare-ups.  While recognizing that the veteran has 
complaints of pain and flare-ups, the clinical findings of 
record do not reflect impairment that warrants a higher 
rating at any time since the effective date of service 
connection on January 29, 2001.  Although it was noted during 
his November 2003 and February 2007 VA examinations that the 
veteran experienced more pain at the extremes of range of 
motion, the veteran's pain was indicated to be essentially 
constant with some increase on flare-ups.  No specific 
evidence of any additional limitation of motion or functional 
impairment during flare-ups was indicated.  As such, evidence 
indicating a finding of additional functional loss beyond 
that which is objectively shown in the VA examination reports 
of record has not been presented.  After a thorough review of 
the veteran's claims file, the Board concludes that the 10 
percent rating assigned adequately compensates the veteran 
for his back disability.  See Deluca, supra.  Therefore, the 
Board holds that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted for 
that time period.  See also 38 C.F.R. § 4.7 (2007).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the effective date of service connection on January 29, 
2001.  See Fenderson, 12 Vet. App. at 125-26.  That is to 
say, the veteran's disability has been no more than 10 
percent disabling since the effective date of his award, so 
his rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for DDD of the back is not warranted at any time 
since the effective date of service connection on January 29, 
2001.  Since the preponderance of the evidence is against the 
claim, the benefit of the doubt rule does not apply.  38 
C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD, for the period from January 29, 2001 to 
July 7, 2003, is denied.

Subject to the applicable laws and regulations concerning the 
payment of monetary benefits, entitlement to an initial 70 
percent disability rating for PTSD, for the period from July 
8, 2003, is granted.

Entitlement to an initial disability rating in excess of 10 
percent for degenerative disc disease (DDD) of the back is 
denied.


REMAND

The provisions of 38 C.F.R. § 4.16(a) allow for an award of a 
total disability rating for compensation where the schedular 
rating is less than 100 percent, when the disabled person is, 
in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities: provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See also 
38 C.F.R. §§ 3.340, 3.341, 4.15 (2007).

In determining whether the veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his 
advanced age may be considered.  Van Hoose v. Brown, 4 Vet.  
App. 361 (1993).

At present, the veteran is service-connected for PTSD (rated 
70 percent disabling) and for degenerative disc disease of 
the back (rated 10 percent disabling).  The combined 
disability rating is 70 percent.  See 38 C.F.R. § 4.25.  
Therefore, he at least meets the threshold minimum percentage 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  
Nevertheless, additional development is necessary before the 
claim for TDIU may be adjudicated, because the evidence of 
record is unclear as to whether the veteran is totally 
unemployable due to his service-connected disabilities.

It has been noted throughout the record that the veteran was 
terminated from his long-term job as a high school ROTC 
instructor in June 2002.  At his November 2003 VA PTSD 
examination, the veteran produced a letter from the high 
school that explained the reason for his termination.  See VA 
PTSD Examination Report, November 13, 2003, at page 5.  This 
letter and any associated documentation should be obtained 
and associated with the claims file in order to assist in the 
development of the veteran's TDIU claim.

At the veteran's February 2007 VA mental disorders 
examination, the VA examiner notably stated: "[A]t this 
juncture[,] the possibility of [the veteran] finding gainful 
employment and retaining this employment is remote, if not 
nil."  The Board acknowledges this statement, but also 
underscores the VA examiner's concurrent opinion that "[t]he 
question of total and permanent disability may be beyond [my] 
perview."

Accordingly, the case is REMANDED for the following actions:

1.  With respect to issue of entitlement 
to total disability rating based on 
individual unemployability due to 
service-connected disabilities, the RO 
should send the veteran and his 
representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA 
is necessary to substantiate a claim of 
entitlement to TDIU due to service-
connected disabilities under 38 C.F.R. § 
4.16(a) and (b).  The letter should also 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.

In addition, the letter should contain 
an explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  After securing any necessary 
authorizations, the RO should request 
copies of all employment records from 
Jasper County High School in Ridgland, 
South Carolina, to include any records 
pertaining to the termination of the 
veteran's job as an ROTC instructor in 
June 2002 (such as the existing letter 
that explains the reason for his 
termination).  The RO should also 
request the veteran to provide the VA 
with any and all employment records, to 
specifically include those records 
pertaining to his employment at the 
Jasper County High School in Ragland, 
South Carolina.

3.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record (which may 
include obtaining a VA medical opinion as 
to whether the veteran is unemployable due 
solely to his service-connected 
disabilities), the RO must readjudicate 
the veteran's TDIU claim on the merits.  
If any determination remains adverse to 
the veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate review, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


